Citation Nr: 0812350	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1949.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In that rating decision, in pertinent part, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for heart 
disease and chest pains, later characterized as hypertensive 
vascular disease.  The veteran perfected his appeal as to 
that decision, and during the course of the appeal, the RO 
considered and denied the claim on its merits.  The veteran 
testified at a videoconference hearing in November 2006.  

In a decision dated in December 2006, the Board determined 
that new and material evidence had been obtained to reopen 
the previously denied claim.  In its December 2006 decision, 
the Board denied entitlement to service connection for 
hypertension, previously claimed as heart disease and chest 
pain.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties filed a 
Joint Motion for Partial Remand (Joint Motion) requesting 
that that part of the Board decision that denied service 
connection for hypertension be vacated and remanded to the 
Board for further development.  In an order dated in 
February 2008, the Court incorporated the Joint Motion by 
reference and thereby vacated that part of the Board decision 
that denied service connection for hypertension and remanded 
the matter for compliance with instructions in the Joint 
Motion.  

In a letter dated in March 2008 the Board notified the 
veteran's representative that the case had been returned to 
the Board by the Court and advised the representative of the 
opportunity to submit additional argument and/or evidence in 
support of the appellant's appeal.  In April 2008, the 
appellant returned a signed statement saying he does not have 
anything else to submit and requested that the Board proceed 
immediately with readjudication of his case.  The veteran's 
case has been advanced on the Board's docket, and the Board 
will now address the veteran's claim.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for hypertension.  
Pursuant to the instructions in the Joint Motion, the case 
will be remanded for additional development.  

In a December 2005 Statement in Support of Claim, the veteran 
informed VA that he was examined "for job purposes" when he 
went to work "upon my discharge in early 1949" at Camp 
Smith as a civil service employee.  He further stated that 
"in 1950 I was transferred to Naval Supply Center-Pearl 
Harbor and was examined at Pearl Harbor Shipyard Clinic.  
From 1950 to 1958 or 1959 I was treated at Fronk Clinic-
Aiea.  I then went to work for P.H. Base Police.  The annual 
physicals provided showed I had hypertension."  

In the Joint Motion, the parties stated that pursuant to 
38 C.F.R. § 3.159(c)(2) VA was required to obtain the 
veteran's records of civilian employment from 1949 to 1962, 
because, as a civil service employee at Camp Smith and as an 
employee of the Naval Supply Center, the veteran was 
apparently an employee of at least one Federal entity, the 
Department of the Navy.  The Joint Motion also stated that 
for the purposes of 38 C.F.R. § 3.159(c)(2), the veteran 
sufficiently identified these records when he provided VA 
with the approximate dates of treatment at the various 
medical facilities, the names and locations of these 
facilities, and the condition for which he was examined.  The 
Joint Motion stated that the veteran thus provided all 
essential identifying information regarding his employment 
records in his December 2005 statement such that subsequent 
information was not required to further identify his records.  
The Joint Motion said that remand was required for the 
purpose of obtaining or otherwise accounting for the 
veteran's 1949-1962 civil service medical or employment 
records.  

Before making the request as instructed by the Joint Motion, 
the Board notes that the record includes an Internet article 
on the history of Camp Smith.  That document states that Aiea 
Naval Hospital, which was located at Camp Smith, was 
deactivated in June 1, 1949, and Army and Navy medical 
facilities were consolidated at what is now the Tripler Army 
Medical Center.  This suggests that it is possible that the 
veteran's employment at Aiea Hospital would have been no 
longer than from January 1946 when he was discharged from 
service to June 1, 1949, when Aiea Naval Hospital was 
deactivated.  

In addition, in March 2004, the veteran submitted a July 1980 
memo from The Fronk Clinic, which forwarded office notes 
dated from March 1957 to September 1974.  Those records show 
that in April 1957 the veteran reported he had had pain in 
the cardiac region since the previous Sunday.  He said that 
at an Army physical exam in 1945 he was informed about 
hypertension, but passed and was inducted.  He said that 
in 1949 he was warned to discontinue smoking and drinking due 
to high blood pressure and was discharged from service.  He 
also said in 1956 he passed a naval yard annual physical.  
Incidentally, the Board notes that at his November 2006 
hearing, the veteran testified that The Fronk Clinic had gone 
out of business.  He said it was taken over by the Straub 
Clinic, but they had told him the do not have his records 
from The Fronk Clinic.  

A form titled Notification of Personnel Action dated in 
May 1961, which is in the record, shows that effective in 
May 1961 the veteran was put on disability retirement from 
his duties as a guard with the Naval Base Police Department, 
U.S. Naval Station, Pearl Harbor, Hawaii.  The form shows the 
employing department or agency was the Department of the 
Navy, and in the remarks section it was stated that this was 
separation after completion of 17 years of service (including 
military service).  This record suggests that the veteran did 
not work as a civil servant after May 1961.  

If additional records are obtained including blood pressure 
readings in the years immediately following service, it may 
be appropriate to provide the veteran a VA examination and 
obtain an opinion as to whether any post-service hypertension 
had its onset in service, was manifested to a degree of 
10 percent within a year after service, or is causally 
related to service.  See 38 C.F.R. § 3.159.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, the veteran should be provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Contact the National Personnel 
Records Center (NPRC), 111 Winnebago 
Street, St. Louis, MO 63118 and request 
the veteran's complete personnel, 
employment, and medical records 
pertaining to his employment as a civil 
servant (i.e., civilian employee) of the 
Department of the Navy from January 1949 
to May 1961.  This should include, but 
not be limited to, reports of pre-
employment physical examinations and 
reports of physical examinations while he 
was employed at Aiea Naval Hospital 
(which was deactivated in June 1949), the 
Naval Supply Center, Pearl Harbor, and 
the Naval Base Police Department, U.S. 
Naval Station, Pearl Harbor.  All leads 
as to the location of the requested 
records should be followed to their 
logical conclusion, and all action to 
obtain the requested records should be 
recorded in the veteran's claims file.  

3.  If additional records are obtained 
that include blood pressure readings in 
the years immediately following the 
veteran's service, arrange for VA 
examination of the veteran to determine 
the nature and etiology of any current 
hypertension.  All indicated studies 
should be performed.  Based on review of 
the veteran's service medical records and 
all post-service records, including any 
employment or annual physical examination 
reports dated in the years immediately 
following service, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current hypertension had its onset in 
service, was manifested to a degree 
of 10 percent within a year after 
service, or is causally related to 
service.  Provide the examiner with the 
VA rating criteria for hypertension found 
at 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
hypertension.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



